DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuberczyk et al. (WO 2017092997; hereinafter “Kuberczyk”).

Claim 1
Kuberczyk discloses (see FIG. 12) a power transmission apparatus for a hybrid electric vehicle having power sources of an engine and a motor-generator, the power transmission apparatus comprising:
an input shaft (GW1) configured to receive a torque from the engine; 
a first planetary gear (P3) set disposed on the input shaft and having first, second, and third rotation elements (E13, E23, E33), where two rotation elements (E13 and E33) among the first, second, and third rotation elements are selectively connected to the input shaft (GW1) (via 15 and 16);
a second planetary gear set (P2) disposed on the input shaft and having fourth, fifth, and sixth rotation elements (E32, E22, E12), where two rotation elements (E32 and E22) among the fourth, fifth, and sixth rotation elements are fixedly connected to two rotation elements (E33 and E23) of the first, second, and third rotation elements of the first planetary gear set, and one rotation element (E22) among the fourth, fifth, and sixth rotation elements is selectively connected to a transmission housing (GG) (via 05), and another rotation element (E32) among the fourth, fifth, and sixth rotation elements is fixedly connected to an output gear (GW2A);
a third planetary gear set (P1) disposed on the input shaft and having seventh, eighth, and ninth rotation elements (E11, E21, E31), where one rotation element (E11) among the seventh, eighth, and ninth rotation elements is fixedly connected to the input shaft (GW1) and remaining two rotation elements (E21 and E31) among the seventh, eighth, and ninth rotation elements are selectively connected to the transmission housing (GG) (via 03 and 04);
a plurality of shafts (see shafts between numbers rotation elements interconnecting said rotation elements or to a brake) each being fixedly connected to at least one rotation element of the first to ninth rotation elements;
a plurality of engagement elements (03, 04, 05, 15); and
a dog clutch unit (16) including a dog clutch configured to selectively connect one shaft (e.g., shaft connected to E13) of the plurality of shafts to another .

Allowable Subject Matter
Claims 2-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With reference to claim 2, the prior art does not disclose or render obvious a power transmission comprising the combination of features and interconnections as claimed including “wherein the plurality of shafts comprises: a first shaft fixedly connected to the first rotation element, fixedly connected to the motor-generator, and selectively connected to the input shaft; a second shaft fixedly connected to the second rotation element and the sixth rotation element and fixedly connected to the output gear; a third shaft fixedly connected to the third rotation element and the fifth rotation element and selectively connected to the input shaft; a fourth shaft fixedly connected to the fourth rotation element and the eighth rotation element, and selectively connected to the transmission housing; a fifth shaft fixedly connected to the seventh rotation element and fixedly connected to the input shaft; a sixth shaft fixedly connected to the ninth rotation element; and a seventh shaft arranged between the second and third planetary gear sets and selectively connected to the transmission housing.”
With reference to claim 7, the prior art does not disclose or render obvious a power transmission comprising the combination of features and interconnections as claimed including “wherein the plurality of shafts comprises: a first shaft fixedly 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. EP 3100888 and DE 102012216230 each disclose all of the features of claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851.  The examiner can normally be reached on M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STACEY A FLUHART/Primary Examiner, Art Unit 3655